Giegerich, J.
The fact that the plaintiff was defeated upon his motion for an injunction to restrain a payment by the bank to the rival claimants of the fund does not conclude the question as to the validity of the plaintiffs claim. It may be that plaintiffs case will be found stronger at the trial than it was made to appear upon application for a provisional remedy. The claim is made by verified complaint and it sufficiently appears that the bank would make the payment to the other claimants at some substantial risk. I think that a case for interpleader is made out both under the Code of Civil Procedure and the Banking Law.
Motion granted.